                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LATERRACE KERLEY,                            )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.    3:21-CV-20-TAV-HBG
                                             )
WARDEN MICHAEL PARRISH and                   )
BRANDON FOSTER,                              )
                                             )
              Defendants.                    )


                                        ORDER

       The Court is in receipt of prisoner’s pro se complaint for violation of 42 U.S.C.

§ 1983 [Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. The Court

will address these filings in turn.

I.     FILING FEE

       As it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.]

that he is unable to pay the filing fee, this motion will be GRANTED.

       Because Plaintiff is an inmate of the Tennessee Department of Correction, he will

be ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

Suite 130, Knoxville, Tennessee 37902, as an initial partial payment, the greater of:

(a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust

account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

account for the six-month period preceding the filing of the complaint. 28 U.S.C. § 1915(b)




Case 3:21-cv-00020-TAV-HBG Document 4 Filed 03/10/21 Page 1 of 4 PageID #: 15
(1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall submit

twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income

exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a). To ensure compliance

with this procedure, the Clerk will be DIRECTED to provide a copy of this memorandum

and order to the custodian of inmate accounts at the institution where Plaintiff is now

confined, the Attorney General of the State of Tennessee, and the Court’s financial deputy.

This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to

another correctional institution.

II.    COMPLAINT

       Plaintiff did not sign his complaint [Doc. 2 p. 5]. As such, the complaint does not

satisfy Rule 11(a) of the Federal Rules of Civil Procedure, which requires that a party not

represented by counsel personally sign every pleading, written motion, or other paper filed

in the court.

       Accordingly, the Clerk will be DIRECTED to send Plaintiff a copy of the

complaint [Id.]. Plaintiff shall have thirty (30) days from the date of entry of this order to

return a signed copy of his complaint to the Court. If Plaintiff does not timely submit a

signed copy of his complaint in accordance with this order, his unsigned complaint [Id.]

will be STRICKEN from the record and this matter will be dismissed.




                                               2


Case 3:21-cv-00020-TAV-HBG Document 4 Filed 03/10/21 Page 2 of 4 PageID #: 16
III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is
              GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
              the filing fee to the Clerk in the manner set forth above;

       4.     The Clerk is DIRECTED to provide a copy of this memorandum and order
              to the custodian of inmate accounts at the institution where Plaintiff is now
              confined, the Attorney General for the State of Tennessee, and the Court’s
              financial deputy;

       5.     The Clerk is DIRECTED to send Plaintiff a copy of the complaint [Doc. 2];

       6.     Plaintiff has thirty (30) days from the date of entry of this order to return a
              signed copy of his complaint to the Court. If Plaintiff does not timely submit
              a signed copy of his complaint in accordance with this order, his unsigned
              complaint [Id.] will be STRICKEN from the record and this matter will be
              dismissed;

       7.     Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any
              other amendments and/or supplements to the complaint or any other kind of
              motion for relief until after the Court has screened the complaint pursuant to
              the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and
              1915(A), which the Court will do as soon as practicable. Accordingly, the
              Court will automatically deny any requests to amend or supplement the
              complaint and/or motions filed before the Court has completed this
              screening; and

       8.     Also, Plaintiff is ORDERED to immediately inform the Court and
              Defendant(s) of any address changes in writing. Pursuant to Local Rule
              83.13, it is the duty of a pro se party to promptly notify the Clerk and the
              other parties to the proceedings of any change in his or her address, to
              monitor the progress of the case, and to prosecute or defend the action
              diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to


                                             3


Case 3:21-cv-00020-TAV-HBG Document 4 Filed 03/10/21 Page 3 of 4 PageID #: 17
            this Court within fourteen (14) days of any change in address may result in
            the dismissal of this action.

      ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                          4


Case 3:21-cv-00020-TAV-HBG Document 4 Filed 03/10/21 Page 4 of 4 PageID #: 18
